UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                  January 7, 2011

                                      No. 10-2966

                                  Efrain Hidalgo, Sr.,
                                              Appellant

                                           v.

                                 Raymond Sobina, et al.

                             (W.D. Pa. No. 3-08-cv-00138)

Present: BARRY and STAPLETON, Circuit Judges

      Motion by Appellant to File Exhibit to Petition for Rehearing.


                                                          Respectfully,
                                                          Stephanie/smw

_________________________________ORDER________________________________
The motion for leave to file an exhibit to the petition for rehearing is granted. The
petition for panel rehearing is granted and the Court's order, filed December 3, 2010, is
hereby vacated. As Judge Fisher is recused, this appeal will be assigned to a
reconstituted panel of the Court.

                                         By the Court,

                                         /s/Maryanne Trump Barry
                                         Circuit Judge
Dated: February 10, 2011
Smw/cc:    Efrain Hidalgo, Sr.
           Andrea F. McKenna, Esq.




                                          A True Copy :



                                                 Marcia M . Waldron, Clerk